DETAILED ACTION
This is a non-final Office action in response to the RCE filed 05/28/2021.

Status of Claims
Claims 1, 2, 4, 6-11, and 13-21 are pending;
Claims 1, 2, 4, 6-8, 11, 13, and 14 are currently amended; claims 3, 5, and 12 have been cancelled; claims 9 and 10 were previously presented; claims 15-20 have been withdrawn; claim 21 is new;
Claims 1, 2, 4, 6-11, 13, 14, and 21 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 05/28/2021 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Objections
Claims 1, 2, 7-9, and 11 are objected to because of the following informality:
The limitation "engage with" is used in claim 1 (line 3), claim 7 (line 2), claim 8 (line 5), and claim 9 (line 2) whereas the limitation "engage" (alone) is used in claim 1 (line 10), claim 2 (line 3), claim 8 (line 9), and claim 11 (line 3).  The applicant is advised to consistently use either "engage" or "engage with" for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation "the two or more pivot arms" in line 4 is indefinite because it is not clear as to whether the limitation "the two or more pivot arms" in line 4 refers to the "two or more pivot arms" of the "first side plate" in line 2 or the "two or more pivot arms" of the "second side plate" in line 3.  For the purpose of examination, the Examiner considers the limitation "and the two or more pivot arms" in line 4 to be --the two or more pivot arms defined by the first side plate, and the two or more pivot arms defined by the second side plate--.  Appropriate correction is required.
Regarding claim 7, the "two or more pivot arms" of the "first side plate" and the "two or more pivot arms" of the "second side plate" are functionally recited in lines 1-3, "[t]he apparatus of claim 1, further comprising a pivot cylinder and a locking rivet to engage with two or more pivot arms defined by the first side plate and two or more pivot arms defined by the second side plate," as functional elements that are not required structures within the scope of claim 7, since the limitation "to engage with" introduces functional language thereafter.  However, the "two or more pivot arms" are then positively recited in lines 3-5, "wherein the pivot cylinder, the locking rivet, and the two or more pivot arms are used to lock the first side plate and the second side plate together," as required structures within the scope of claim 7, since all limitations arranged between the limitation "wherein" and the limitation "are used" in the instant case are positive recitations.  As such, the positive recitation of the "two or more pivot arms" in line 4, following the functional recitations of the same in lines 2 and 3, renders the scope of claim 7 indefinite.  It is not clear as to whether or not claim 7 requires the "two or more pivot arms" as required structures within the scope of claim 7, for which the applicant intends to seek patent protection.  The applicant should make clear the 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al. (US 9,551,439 B2), hereinafter Gundel.
Regarding claim 1, Taylor discloses an apparatus (10, fig 1), comprising: a first side plate (12, fig 1) and a second side plate (14, fig 1); a spring (18, fig 1) configured to engage with the first side plate and the second side plate (see Figure 1), the spring providing a spring bias to each of the first side plate and the second side plate to bias a lower portion (12b, fig 1) of the first side plate and a lower portion (14b, fig 1) of the second side plate together into a default closed position (see Figure 1, see paragraph 0023, lines 1-7); and a first medical extension device channel (22, fig 1) and a second medical extension device channel (24, fig 1) defined by the first side plate and the second side plate, respectively (see Figure 1), wherein the first medical extension device channel and the second medical extension device channel each comprise a wall (128, 148, fig 1, see annotation, the central channel wall of the first medical extension device channel 22 and the central channel wall of the second medical extension device channel 24) configured to engage raised guidance elements (20a-20f, fig 3, also see paragraph 0024, lines 8-13, the raised guidance elements 20a-20f inside the troughs 22, 24) to secure a medical extension device (paragraph 0024, line 10) within the first medical extension device channel and the second medical extension device channel (see paragraph 0024, lines 8-13, see Figures 1 and 3).



[AltContent: textbox (128 – Wall)][AltContent: textbox (124 – Pinch Tab)]
[AltContent: connector][AltContent: connector][AltContent: textbox (120 – Spring Tail Engagement Slot)]
[AltContent: connector][AltContent: textbox (126 – Pinch Tab)][AltContent: connector][AltContent: textbox (122 – Spring Tail Support Shelf)]
    PNG
    media_image1.png
    627
    591
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector]

[AltContent: textbox (140 – Spring Tail Engagement Slot)]
[AltContent: connector]
[AltContent: textbox (144 – Pinch Tab)]
[AltContent: textbox (148 – Wall)][AltContent: connector][AltContent: connector]
[AltContent: connector]


[AltContent: textbox (146 – Pinch Tab)]
[AltContent: textbox (142 – Spring Tail Support Shelf)]


Taylor does not disclose the apparatus, wherein the wall of each of the first and second medical extension device channels is configured to engage a replaceable wall-facing portion provided with raised guidance elements.
Gundel teaches an apparatus (2800, fig 15), comprising: a channel (2852, fig 15), wherein the channel comprises a wall (2856, fig 15) configured to engage a replaceable wall-facing portion (2802, fig 15) provided with raised guidance elements (2806, fig 15) to secure a medical extension device (14, fig 15) within the channel.


    PNG
    media_image2.png
    623
    624
    media_image2.png
    Greyscale











Taylor and Gundel are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the wall (Taylor: 128, 148, fig 1, see annotation) of each of the first medical extension device channel (Taylor: 22, fig 1) and the second medical extension device channel (Taylor: 24, fig 1) with a groove (Gundel: 2860, fig 15) and replace the raised guidance elements (Taylor: 20a-20f, fig 3) in each of the first medical extension device channel and the second medical extension device channel with a replaceable wall-facing portion (Gundel: 2802, fig 15) having a bottom wall (Gundel: 2804, fig 15), raised guidance elements (Gundel: 2806, fig 15) extending from the bottom wall, and a connection element (Gundel: 2862, fig 15) configured to be removably coupled to the respective groove (Gundel: see Figure 15, see col 14, lines 45-48) as taught by Gundel.  The motivation would have been to 
Regarding claim 4, wherein each of the first side plate and the second side plate define a plurality of pinch tabs (Taylor: 124, 126, 144, 146, fig 1, see annotation, the pinch tabs 124, 126 of the first side plate 12 and the pinch tabs 144, 146 of the second side plate 14) to permit the lower portion of the first side plate and the lower portion of the second side plate to be separated when the pinch tabs of the first side plate and the pinch tabs of the second side plate are manipulated toward each other to overcome the spring bias of the spring (Taylor: see paragraph 0023, lines 7-13).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al. (US 9,551,439 B2), hereinafter Gundel, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Taylor in view of Gundel and Housley (US 6,612,000 B2).
Regarding claim 2, Taylor, as modified by Gundel with respect to claim 1, teaches the apparatus, wherein the spring defines two spring tails (Taylor: 18a, 18b, fig 1), and wherein the first side plate and the second side plate each define a spring tail engagement slot (Taylor: 120, 140, fig 1, see annotation, the inner slot 120 of the first side plate 12 and the inner slot 140 of the second side plate 14) and a spring tail support shelf (Taylor: 122, 142, fig 1, see annotation, the side shelf 122 of the first side plate 12 and the side shelf 142 of the second side plate 14) that engage one of the spring tails (Taylor: see Figure 1).


    PNG
    media_image3.png
    410
    324
    media_image3.png
    Greyscale



[AltContent: connector][AltContent: textbox (58a – Spring Tail Engagement Slot)]







Housley is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the first plate (Taylor: 12, fig 1) and the second plate (Taylor: 14, fig 1) with a spring tail engagement slot (Housley: 58a, fig 13B, see annotation) and a spring tail support shelf (Housley: 58, fig . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al. (US 9,551,439 B2), hereinafter Gundel, and Gillis et al. (US 7,320,681 B2), hereinafter Gillis.
Regarding claim 6, Taylor, as modified by Gundel with respect to claim 1, does not teach the apparatus, wherein each of the first and second side plates defines two anchor points that are configured to permit attachment of one or more securing bands to secure the medical extension device within the first medical extension device channel and the second medical extension device channel.
Gillis teaches an apparatus (14, fig 1) comprising: two anchor points (34, fig 1) configured to permit attachment of one or more securing bands (32, fig 1) to secure a medical extension device (col 4, line 67, the medical tubing) within slots (28, fig 1) defined by raised guidance elements (29, fig 1, see annotation, the upwardly extending guidance elements of the apparatus 14).






[AltContent: textbox (29 – Raised Guidance Elements)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    389
    562
    media_image4.png
    Greyscale

[AltContent: connector]









Gillis is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the two distal raised guidance elements (Taylor: 20a-20f, fig 3, also see paragraph 0024, lines 8-13, the raised guidance elements 20a-20f inside the troughs 22, 24, as modified by, Gundel: 2806, fig 15) within each of the first medical extension device channel (Taylor: 22, fig 1) and the second medical extension device channel (Taylor: 24, fig 1) with two anchor points (Gillis: 34, fig 1) configured to permit attachment of one or more securing bands (Gillis: 32, fig 1) to secure the medical extension device (Taylor: paragraph 0024, line 10) within the respective one of the first medical extension device channel and the second medical extension device channel (Taylor: see Figure 1; Gillis: see Figure 1) as taught by Gillis.  .

Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al.              (US 9,551,439 B2), hereinafter Gundel, Goffman (US 10,161,429 B2), and Slaker (US 2,531,003).
Regarding claim 7, Taylor, as modified by Gundel with respect to claim 1, teaches the apparatus, further comprising a locking pin (Taylor: 16, fig 1) to engage with two or more pivot arms (Taylor: 11a, 11b, fig 2C) defined by the first side plate and two or more pivot arms (Taylor: 13a, 13b, fig 2A) defined by the second side plate, wherein the locking pin and the two or more pivot arms are used to lock the first side plate and the second side plate together (Taylor: see Figure 1).
Taylor, as modified by Gundel with respect to claim 1, does not teach the apparatus, (1) wherein the apparatus further comprises a pivot cylinder and the locking pin to engage with the two or more pivot arms defined by the first side plate and the two or more pivot arms defined by the second side plate, wherein the pivot cylinder, the locking pin, and the two or more pivot arms are used to lock the first side plate and the second side plate together; (2) wherein the locking pin is a locking rivet.



    PNG
    media_image5.png
    782
    1097
    media_image5.png
    Greyscale












Goffman is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a pivot cylinder (Goffman: 162, fig 2) around the locking pin (Taylor: 16, fig 1) and between the two or more pivot arms 
With respect to the missing limitations (2) above, Slaker teaches an apparatus (see Figures 1 and 2) comprising a locking rivet (16, fig 1, also see Figure 2).

    PNG
    media_image6.png
    508
    813
    media_image6.png
    Greyscale









Slaker is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the locking pin (Taylor: 16, fig 1) as a locking rivet (Slaker: 16, fig 1, also see Figure 2) as taught by Slaker.  The motivation would have been to prevent the locking pin from disengaging from the first and second side plates.  Therefore, it would have been obvious to combine Taylor, Gundel, Goffman, and Slaker to obtain the invention as specified in claim 7.

Claims 8, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al.              (US 9,551,439 B2), hereinafter Gundel, and Kayali (US 4,887,784).
Regarding claim 8, Taylor, as modified by Gundel (see above discussions with respect to claim 1), teaches an apparatus (Taylor: 10, fig 1), comprising: a first side plate (Taylor: 12, fig 1) and a second side plate (Taylor: 14, fig 1), wherein each of the first side plate and the second side plate comprises a first pivot arm (Taylor: 11a, 13a, figs 2A & 2C) and a second pivot arm (Taylor: 11b, 13b, figs 2A & 2C); a spring (Taylor: 18, fig 1) configured to engage with the first side plate and the second side plate (Taylor: see Figure 1); and a first medical extension device channel (Taylor: 22, fig 1) and a second medical extension device channel (Taylor: 24, fig 1) defined by the first side plate and the second side plate, respectively (Taylor: see Figure 1), wherein the first medical extension device channel and the second medical extension device channel each comprise a wall (Taylor: 128, 148, fig 1, see annotation, the central channel wall of the first medical extension device channel 22 and the central channel wall of the second medical extension device channel 24, as modified by, Gundel: 2856, fig 15) configured to engage a replaceable wall-facing portion (Gundel: 2802, fig 15) provided with raised guidance elements (Taylor: 20a-20f, fig 3, also see paragraph 0024, lines 8-13, the raised guidance elements 20a-20f inside the troughs 22, 24, as modified by, Gundel: 2806, fig 15) to secure a medical extension device (Taylor: paragraph 0024, line 10) within the first medical extension device channel and the second medical extension device channel (Taylor: see paragraph 0024, lines 8-13, see Figures 1 and 3; Gundel: see Figure 15).

Kayali teaches an apparatus (300, fig 2), comprising: a first side plate (310a, fig 3, see annotation, the side plate 310 on the left side) and a second side plate (310b, fig 3, see annotation, the side plate 310 on the right side), wherein each of the first side plate and the second side plate comprises a male pivot point (340, 350, fig 3, see annotation, also see Figures 1 and 2) and a female pivot point (360, 370, fig 3, see annotation, also see Figures 1 and 2) to bear and rotate against each other.
[AltContent: textbox (370 – Female Pivot Point)][AltContent: textbox (310a – First Side Plate)][AltContent: textbox (340 – Male Pivot Point)][AltContent: connector][AltContent: connector][AltContent: textbox (350 – Male Pivot Point)][AltContent: textbox (360 – Female Pivot Point)][AltContent: connector]
    PNG
    media_image7.png
    379
    727
    media_image7.png
    Greyscale
[AltContent: textbox (310b – Second Side Plate)][AltContent: connector]



[AltContent: connector]
[AltContent: connector]




Kayali is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the first side plate (Taylor: 12, fig 1) and the second side plate (Taylor: 14, fig 1) with a male pivot point (Kayali: 340, 
Regarding claim 9, wherein the male pivot point of the first side plate and the female pivot point of the first side plate are configured to engage with the female pivot point of the second side plate and the male pivot point of the second side plate, respectively (Kayali: see Figures 1-3).
Regarding claim 10, wherein the spring provides a spring bias to each of the first side plate and the second side plate to bias a lower portion (Taylor: 12b, fig 1) of the first side plate and a lower portion (Taylor: 14b, fig 1) of the second side plate together into a default closed position (Taylor: see Figure 1, see paragraph 0023, lines 1-7).
Regarding claim 13, wherein each of the first side plate and the second side plate define a plurality of pinch tabs (Taylor: 124, 126, 144, 146, fig 1, see annotation, the pinch tabs 124, 126 of the first side plate 12 and the pinch tabs 144, 146 of the second side plate 14) to permit a lower portion (Taylor: 12b, fig 1) of the first side plate and a lower portion (Taylor: 14b, fig 1) of the second side plate to be separated when the pinch tabs of the first side plate and the pinch tabs of the second side plate are manipulated toward each other to overcome a spring bias of the spring (Taylor: see paragraph 0023, lines 1-13).
Regarding claim 14, wherein the lower portion of the first side plate and the lower portion of the second side plate are separated when the pinch tabs of the first side plate and the pinch tabs of the second side plate are manipulated toward each other (Taylor: see paragraph 0023, lines 7-13).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al. (US 9,551,439 B2), hereinafter Gundel, and Kayali (US 4,887,784), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Taylor in view of Gundel, Kayali, and Housley              (US 6,612,000 B2).
Regarding claim 11, Taylor, as modified by Gundel and Kayali (see above discussions with respect to claims 1 and 8), teaches the apparatus, wherein the spring defines two spring tails (Taylor: 18a, 18b, fig 1), and wherein the first side plate and the second side plate each define a spring tail engagement slot (Taylor: 120, 140, fig 1, see annotation, the inner slot 120 of the first side plate 12 and the inner slot 140 of the second side plate 14) and a spring tail support shelf (Taylor: 122, 142, fig 1, see annotation, the side shelf 122 of the first side plate 12 and the side shelf 142 of the second side plate 14) that engage one of the spring tails (Taylor: see Figure 1).
Alternatively, Taylor, as modified by Gundel, Kayali, and Housley (see above discussions with respect to claims 1, 2, and 8), teaches the apparatus, wherein the spring defines two spring tails (Taylor: 18a, 18b, fig 1), and wherein the first side plate and the second side plate each define a spring tail engagement slot (Housley: 58a, fig 13B, see annotation, the slot defined by the support shelf 58) and a spring tail support .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2009/0019678 A1) in view of Gundel et al. (US 9,551,439 B2), hereinafter Gundel, Kayali (US 4,887,784), and Gillis et al. (US 7,320,681 B2), hereinafter Gillis.
Regarding claim 21, Taylor, as modified by Gundel, Kayali, and Gillis (see above discussions with respect to claims 1, 6, and 8), teaches the apparatus, wherein each of the first and second side plates defines two anchor points (Gillis: 34, fig 1; the anchor points 34 of Gillis would be defined by two distal raised guidance elements 20a-20f of Taylor within each of the troughs 22, 24 of Taylor, as modified by, the raised guidance elements 2806 of Gundel) that are configured to permit attachment of one or more securing bands (Gillis: 32, fig 1) to secure the medical extension device (Taylor: paragraph 0024, line 10) within the first medical extension device channel and the second medical extension device channel (Taylor: see Figure 1; Gillis: see Figure 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6-11, 13, 14, and 21 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Braham (US 10,493,243 B1) in view of Gundel et al. (US 9,551,439 B2), hereinafter Gundel.
Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, despite slight difference in wording, claims 1-13 of Braham disclose all limitations of claims 1, 2, 4, 6-11, 13, 14, and 21 of the present application except for "wherein the first medical extension device channel and the second medical extension device channel each comprise a wall configured to engage a replaceable wall-facing portion provided with raised guidance elements" (Present Application: claim 1, lines 9-11; claim 8, lines 8-10).
Gundel teaches an apparatus (2800, fig 15), comprising: a channel (2852, fig 15), wherein the channel comprises a wall (2856, fig 15) configured to engage a replaceable wall-facing portion (2802, fig 15) provided with raised guidance elements (2806, fig 15) to secure a medical extension device (14, fig 15) within the channel.
It would have been obvious to one of ordinary skill in the art to form each of the first and second medical extension device channels of Braham with a wall (Gundel: 2856, fig 15) configured to engage a replaceable wall-facing portion (Gundel: 2802, fig 15) provided with raised guidance elements (Gundel: 2806, fig 15) as taught by Gundel.  The motivation would have been to allow the medical extension device to be securely guided by the raised guidance elements of the replaceable wall-facing portion.  Therefore, it would have been obvious to combine Braham and Gundel to obtain the inventions as specified in claims 1, 2, 4, 6-11, 13, 14, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631